SUMMARY ORDER
Six West Retail Acquisition, Inc. appeals from orders of the United States District Court for the Southern District of New York (Loretta A. Preska, Judge): (1) denying its motion for recusal under 28 U.S.C. § 455, Six West Retail Acquisition, Inc. v. Sony Theatre Mgmt. Corp., No. 97 Civ. 5499, 2003 WL 282187 (S.D.N.Y. Feb. 7, 2003); (2) denying, by an endorsement dated February 14, 2003, its motion for leave to file an amended complaint; and (3) granting appellees’ motions for summary judgment, Six West Retail Acquisition, Inc. v. Sony Theatre Mgmt. Corp., No. 97 Civ. 5499, 2004 WL 691680 (S.D.N.Y. Mar. 31, 2004).
Substantially for the reasons stated in the district court’s orders and opinions, we AFFIRM.